 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTINA M. McCALL
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, California 95814
   Telephone: (916) 554-2700
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                         UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:14-CR-00309-GEB
12                          Plaintiff,                    ORDER GRANTING GOVERNMENT’S MOTION
                                                          FOR EXTENSION
13   v.                                                   OF TIME AND DISMISSING GOVERNMENT’S
                                                          MOTION TO DISMISS DEFENDANT’S MOTION
14   CARISSA CARPENTER,                                   FOR SENTENCING REDUCTION BASED UPON
                                                          LACK OF SUBJECT MATTER JURISDICTION
15                          Defendant.
16

17
            On November 26, 2019, the Government notified the Court that it was withdrawing its motion to
18
     dismiss defendant, Carissa Carpenter’s, motion for compassionate release due to a lack of subject matter
19
     jurisdiction (ECF No. 182). The government also requested an extension of time until December 17,
20
     2019 to file a response to the defendant’s motion for compassionate release, based partially upon the
21
     attempt to obtain a declaration from a treating physician at the defendant’s place of incarceration.
22
            IT IS HEREBY ORDERED that the Government’s request for an extension is granted. The
23
     Government’s response is now due December 17, 2019. The previously-filed motion at ECF No. 182 is
24
     hereby dismissed as moot, based upon the Ninth Circuit’s dismissal of the defendant’s appeal.
25
            Dated: November 27, 2019
26

27

28
                                                          1
29

30
